Per Curiam.
Rule 2 of state board of bar examiners provides that “the certificates and other evidences of preliminary education mentioned in Supreme Court rule 4 (d) must be submitted to, and approved by, the state commissioner of education, before being filed.”
The petitioner says that he accordingly submitted the required certificates and other evidence.
*515The commissioner declined to approve same because they were insufficient in his opinion.
The petitioner, thinking that such refusal was erroneous, appealed to the board of bar examiners, and that board decided against him. He now contends before this court that both decisions were erroneous, but we do not think that is so.
The averments in the petition'do not show a compliance with rule 4 (d). The board of bar examiners properly pointed out that the facts said to show graduation from a college or university are insufficient for the purpose. The petitioner, however, contends that he is relieved from a compliance with rule 4 (d) by virtue of rule 5 (b), which provides that “when such attorney has been actively engaged in the pactice of law in such other state for a period of not less than ten years, a compliance with paragraph d of rule 4 shall not be required of him.”
But a sufficient answer to such contention is that accepting the averments of the petition as true, they do not show that the petitioner “has been actively engaged in the practice of law” in another state for such period of ten years.
The result is that the petition must be denied.